Citation Nr: 0629329	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied a claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service personnel records show that the veteran served in the 
Republic of Vietnam from December 1968 to December 1969 as a 
litter bearer and medical specialist.  He contends that he 
currently has PTSD as a result of his experiences in Vietnam, 
including seeing death, picking up cadavers, giving first aid 
to the injured, and working in a hospital laundry where he 
regularly handled items that were full of blood and bits of 
flesh.

In April 2005, the Board of Veterans' Appeals (Board) issued 
a decision which denied the benefit sought.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veteran's Claims (Court), and in April 2006 the 
Court granted a Joint Motion for Partial Remand (Joint 
Motion).  The Joint Motion indicated that a remand was 
warranted for the Board to: (1) develop the records of the 
units in which the veteran served while in the military and 
consider whether the veteran's claimed stressors are 
consistent with the circumstances of his service as 
demonstrated by those records; (2) provide a more fully 
developed statement of reasons and bases for its rejection of 
positive private medical opinions and its finding that there 
is no current diagnosis of PTSD; and (3) to translate a 
Spanish document that the veteran wrote in 1992.

The veteran was provided a duty-to-assist notification letter 
in 2004.  Significantly, however, the letter only included 
information regarding establishing a service connection 
claim, and did not include information regarding the 
assignment of a disability rating or effective date.  
Therefore, that letter does not satisfy the applicable 
notification requirements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  A remand is also required to provide the 
required notification letter.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a 
notification letter which addresses 
Dingess.  The letter should advise the 
veteran that the schedular or 
extraschedular disability rating is 
determined by applying relevant diagnostic 
codes in the rating schedule, found in 
title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as 
much as 100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  That notice must 
also provide examples of the types of 
medical and lay evidence that the claimant 
could submit (or ask VA to obtain) that 
are relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing exceptional 
circumstances relating to the disability.  
The RO must also notify the claimant that 
the effective date of the award of service 
connection and the assigned disability 
rating(s) will be determined based on when 
VA receives the claim and when the 
evidence that establishes the basis for a 
disability rating that reflects that level 
of disability was submitted.

2.  Translate the undated correspondence 
from the veteran, received in June 1992, 
and associate a copy of the English 
translation with the claims folder.

3.  Prepare a letter asking the U. S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
Provide JSRRC with a description of these 
alleged stressors identified by the veteran 
(including those described above).  Provide 
JSRRC with copies of any personnel records 
obtained showing service dates, duties, and 
units of assignment.  

Develop the records of the units in which 
the veteran served while in the military, 
including the records of the:

*	36th Evacuation Hospital from 
January to April 1969;
*	872nd Medical Detachment from April 
to December 1969; and
*	584th Medical Company (Amb) from 
September to December 1969.

The veteran has claimed that his duties at 
his various postings in Vietnam included 
picking up cadavers, giving first aid to 
the injured, working in the hospital 
laundry handling items full of blood and 
bits of flesh, and transporting mutilated 
prisoners.  

4.  After the aforementioned development, 
obtain a VA medical opinion to determine 
whether the veteran currently has PTSD.  
The examiner must explain why/why not PTSD 
is the correct diagnosis and the bases of 
his/her findings.  If the opinion cannot be 
provided without an examination, such 
examination should be scheduled.  The 
claims file must be reviewed by the 
examiner in connection with requested 
opinion.  All necessary diagnostic tests 
and studies should be performed, and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

5.  Thereafter, the RO should readjudicate the 
claim on appeal.  If the benefit sought remains 
denied, the RO should furnish a supplemental 
statement of the case (SSOC) to the veteran and 
his attorney.  After the veteran and his 
attorney have been given an opportunity to 
respond to the SSOC, the claims file should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


